 In the Matter Of STORY AND CLARK PIANOCO. andUNITED AUTOMOBILEWORKERS OF AMERICA, A. F. L.Case No. 7-R-1785.-Decided November11, 1944Mr. Leonard C. Bajork,of Chicago, Ill., for the Company.Mr. Clyde Sands,of Grand Haven, Mich., andMr. Walter Campbell,of Muskegon Heights, Mich., for the A. F. L.Meyers cfi Baker,byMr. Hart E. Baker,of Chicago, Ill., andMr.Raymond E. Barlow,of Grand Rapids, Mich., for the C. I. O.Mr. Robert Silagi,of counsel to the Board.DECISIONANDORDER-STATEMENT OF CASEUpon a petition du]y filed by United Automobile Workers ofAmerica, A. F. L., herein- called_ the A. F. L., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Story and Clark Piano Co., Grand Haven, Michigan, hereincalled the Company,' the National Labor Relations Board providedfor an appropriate hearing upon due notice before Robert J. Wiener,Trial Examiner.Said hearing was held at Grand Haven, Michigan,on October 3, 1944.The Company, the A. F. L., and the United Fur-niture Workers of America, C. 1. 0., herein called the C. I. O.,appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYStory and Clark Piano Co. is presently engaged in the manufactureof glider parts at its plant in Grand Haven, Michigan.During the'Upon a stipulation made at the hearing, the formal title and all pleadings were cor-rected to show the name of the Company as it appears herein.59 N. L.R. B., No. 37.185 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiscal year ending June 30, 1944, the Company purchased raw mate-rials, consisting in part, of lumber, plywood, and glue, the value ofwhich was about $345,000.Of this amount approximately $311,000represents raw materials purchased from sources located outside theState of Michigan.During the same period the Company soldfinished products valued in excess of $800,000, of which about $80,000worth was sold outside the State of Michigan.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Automobile Workers of America, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to member-ship employees of the Company.United Furniture Workers of America, affiliated with the Congressof Industrial Organizations, is a ,labor organization admitting tomembership employees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn or about February 5, 1941, the Company and the C. I. O.executed a contract whereby the C. I. O. was recognized as exclusivebargaining agent for all the employees of the Company with.certainminor exceptions not relevant to this discussion.Said contract wasto expire on March 1, 1942, and contained an automatic renewal clauseunder which it was renewable from year to year, subject to defeasanceupon written notice by either party 60 days prior to the expirationof any yearly contract.No such notice was ever given and, ac-cordingly, the contract renewed itself three times, most recently in1944.By letter dated May 23, 1944, the A. F. L. notified the Companythat it represented a majority of the Company's employees and re-quested recognition as their exclusive bargaining representative.Twodays later the Company informed the A. F. L. that it was unable togrant the request because of its contract with the C. I. O.Uponreceipt of the A. F. L.'s claims, however, the Company broke off itscurrent negotiations with the C. I. O. for modification of some of theterms of the contract.Both the Company and the C. I. O. urged their contract as a barto a present investigation into the question concerning representation.The A. F. L. argues that no such effect should be given to the existingcontract, alleging that the entire membership of the, C. I. O. haschanged affiliation and that the A. F. L. presently represents all em-ployees of the Company. The A. F. L. bases its contention upon anexhibit, in evidence, which contains a statement of the Regional Di-rector concerning the claims of authorization for the purpose of repre- STORY AND CLARK PIANO CO.187sentation.2However, the record does not show the dissolution of theC. I. 0., nor does it establish an equivalent defection of its membership.Standing alone, the A. F. L.'s submission of authorization cards can-not be regarded as conclusive evidence of a change in allegiance byC. I. O. membership, nor can the failure of the C. I. O. to introducesuch cards be so regarded, since it is our well established practice thata party to a current contract need not produce authorization cardsin order to be granted permission to intervene, but may, as -in theinstant case, rely upon its. contract as evidence of its representation.In the absence of any supporting evidence in the present record, weare unable to find that the C. I. O. is defunct or otherwise incapableof administering its contract.In view of the fact that the A. F. L.'s claim to representation wasfirst made about 3 months after the last renewal of the contract tookeffect and nearly 5 months after the period set by the contract for thegiving of notice to terminate, we find that petitioner's claim is nottimely.3We therefore find that the contract is a bar to a present-determination of representatives.This finding, however, in no wayprejudices the right of the A. F. L. to renew its petition within areasonable time before the said contract expires.ORDERUpon the basis of the foregoing findings of fact, the NationalLabor Relations Board hereby orders that the petition for investiga-tion and certification of representatives of employees of Story andClark Piano Co., Grand Haven, Michigan, filed by United AutomobileWorkers of America, A. F. L., be, and it hereby is, dismissed.2The Regional Diiector reported that the A F. L submitted 56 application-for-member-ship cards,all of which bore apparently genuine original signatures;that the names ofall persons appearing on the cards were listed on the Company's pay roll of July 23, 1944,which contained the names of 65 employees in the appropriate unit ; and that the cardswere dated during the month of May 1944Although requested by the Regional Director,the C I.0 failed to submit any authorization cards but relies upon its contract as evidenceof its showing of representation among the Company's employeesaThe fact that the Company and the C I 0 were negotiating a modification of theircontract at the time the A F L presented its claim does not make the latter's claimtimely, since the negotiations were conducted pursuant to a clause in the contract whichpermitted an adjustment of wage rates during the term of the contract.SeeMatter ofGreen Bay Drop Forge Company,57 N. L R.B 1417.